ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Rolls-Royce Corporation                        ) ASBCA No. 62314-ADR
                                                 )
  Under Contract No. N00019-14-D-00016           )

  APPEARANCES FOR THE APPELLANT:                    Scott E. Pickens, Esq.
                                                    Matthew T. Michaels, Esq.
                                                     Barnes & Thornburg LLP
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    R. Montana Erickson, Esq.
                                                     Trial Attorney

             OPINION BY ADMINISTRATIVE JUDGE D’ALESSANDRIS

        The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $4,500,000. This amount is inclusive of Contract Disputes Act interest. No further
  interest shall be paid.

         Dated: January 19, 2022



                                                  DAVID D’ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                           I concur



 JOHN J. THRASHER                                   OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Chairman                                           Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62314-ADR, Appeal of
Rolls-Royce Corporation, rendered in conformance with the Board’s Charter.

       Dated: January 20, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2